Citation Nr: 9907878	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-46 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to April 
1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  In that decision, the RO 
denied the appellant's claim seeking entitlement to service 
connection for a left knee disability.  In August 1994, the 
appellant filed a notice of disagreement (NOD), and a 
statement of the case was issued in September 1994.  In 
September 1994, the appellant submitted his substantive 
appeal.

In a correspondence to the Board, dated in July 1998, the 
appellant requested a hearing in Washington, D.C. before a 
member of the Board.  The hearing was scheduled in September 
1998, and was postponed by the appellant in August 1998.  The 
hearing was then rescheduled for January 1998, which the 
appellant failed to show.

The Board also notes that in a May 1993 rating action, the RO 
granted service connection for traumatic arthritis of the 
right ankle, with painful motion, and service connection for 
arthritis of the right knee, without limitation of motion.  
At that time, the RO assigned a single 10 percent disabling 
rating under Diagnostic Codes 5010 -5271 for the above 
disabilities.  Inasmuch as the issue of whether separate 
ratings are warranted for the appellant's service-connected 
right ankle traumatic arthritis, and his service-connected 
right knee arthritis, can be reasonably inferred from the 
evidence of record, see Suttman v. Brown, 5 Vet. App. 127, 
132 (1993); Douglas v. Derwinski, Vet. App. 435, 438-40 
(1992), the matter is referred to the RO for appropriate 
action.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); see also Hicks v. Brown, 8 Vet. App. 417, 419-421 
(1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. at 484, 
489 (1991)).

Additionally, in correspondence received in August 1994, the 
appellant raised the issues of entitlement to service 
connection for a right foot disorder, as secondary to the 
service-connected right ankle disability, and entitlement to 
service connection for a left foot disorder, as secondary to 
the service-connected left ankle disability.  As these issues 
are not in an appellate status before the Board, they are 
referred to the RO for appropriate action.  


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current left knee disability and any incident during service.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1997).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

The appellant contends, in essence, that while he was in the 
military he injured his left knee.  The appellant further 
states that after his injury, he developed chronic left knee 
pain.  He indicates that eventually, he was diagnosed with 
degenerative joint disease of his left knee, and he had to 
undergo a diagnostic arthroscopy of the left knee, with 
partial medial meniscectomy.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his left knee 
disability is related to service is not competent evidence.  

The Board recognizes that the evidence of record includes lay 
statements from the appellant's friends, Mr. F. and Mr. D.  
To whatever extent such statements are offered to establish 
that the appellant has a current left knee disability which 
is related to his service, such statements do not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  As lay people without medical 
expertise, they are not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of disability.  

In the instant case, as previously stated, the appellant's 
service medical records are on microfiche.  Paper copies have 
been made of the records and are included in the claims 
folder.  The copies are negative for any complaints or 
findings of a left knee disorder.  

The Board notes that the private medical records from Dr. 
J.W.A. show intermittent treatment for left knee pain. The 
records reflect that in October 1992, the appellant injured 
his left knee while running.  At that time, he was diagnosed 
with a torn medial meniscus of the left knee.  The records 
further reflect that in February 1993, the appellant was 
hospitalized after he was diagnosed with internal derangement 
of the left knee.  According to the records, the appellant 
underwent a diagnostic arthroscopy of the left knee, with 
partial medial meniscectomy.  The records show that the 
appellant's postoperative diagnosis was of a tear at the 
medial meniscus of the left knee.  Moreover, in the 
appellant's December 1993 VA examination, the appellant was 
diagnosed as status post left knee surgical procedure, with 
residual degenerative joint disease.  

In light of the above, although the private medical records 
from Dr. A. and the appellant's December 1993 VA examination 
show that the appellant currently has a left knee disability, 
the records do not show a nexus between any current left knee 
disability and any disease or injury in service.  As 
previously stated, there must be medical evidence showing a 
nexus between an in-service injury or disease and the current 
disability for a well grounded claim.  Therefore, as there is 
no competent medical evidence which shows that the 
appellant's current left knee disability is related to 
service, specifically to his claimed in-service left knee 
injury, the appellant's claim for service connection for the 
residuals of a left knee injury must be denied. 

The Board acknowledges that the appellant's service medical 
records do not support his contention that he injured his 
left knee during service when a tire exploded.  However, the 
Board notes that even accepting as true the appellant's 
contention that he suffered an in-service injury which 
resulted in a left knee disorder, his claim still would not 
be well grounded, as the missing element in this case is 
competent medical evidence of a nexus, or link, between any 
current left knee disability and an incident of the 
appellant's military service.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997);  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Accordingly, without competent medical evidence of a causal 
relationship between any current left knee disability and the 
appellant's period of service, the appellant has not 
presented a well grounded claim for service connection for 
the residuals of a left knee disability, and his claim must 
be denied. 

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

Entitlement to service connection for the residuals of a left 
knee injury is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


